Case 1:19-cr-20085-MGC Document 31 Entered on FLSD Docket 08/15/2019 Page 1 of 5




                              U N ITED STA TE S D ISTR IC T C O U RT
                              SO UT H ERN D ISTR ICT O F FLO R IDA

                                 C A SE N O .19-20085-C R-CO O K E

   U N ITED STATES O F A M ER ICA

   5rS.



   G E O R GE FER RER SAN CH EZ,

                  D efendant.


                                       FA CTU A L PR O FFER

           H ad this case proceeded to trial,the G overnm entw ould have proved beyond a reasonable

   doubtthatthe follow ing factsoccurred in M iam i-D ade County,in the Southern D istrictofFlorida

   and elsewhere:

           From or around January 2009 or earlier,and continuing to atleastJune 2015 or later,a

   group of individuals, including G EO R G E FE RR ER SA N CH E Z, and additional unnam ed

   associates, were m em bers or associates of an alien sm uggling conspiracy operating in M iam i,

   Florida and elsew here as charged in Count 1 ofthe Indictm ent. The partiesfurther stipulate that

   G EO R GE FER R ER SA N CH EZ and others also conspired to launder funds through the

   American banking system to prom ote and furthertheiralien smuggling conspiracy. Theparties

    stipulate thatthe unlaw fulactivity underlying the m oney laundering conspiracy charged in Count

    3 w asalien sm uggling.




                                               Page 1 of5
Case 1:19-cr-20085-MGC Document 31 Entered on FLSD Docket 08/15/2019 Page 2 of 5




          EX AM PLES O F TH E A LIEN SM UG G LIN G A N D M O N EY LA UN D ER IN G
                             CO N SPIM CIE S'O PEM TIO N

          On or aboutJanuary of 2006,G EO R G E FER R ER SAN C H EZ and others began using

   vessels to sm uggle Cuban nationals to the United States through M exico. D uring G EO R G E

   FER RER SA N CH E Z participation in the groups'hum an sm uggling activities m em bers stole

   boats and engines in the U nited States in furtherance of their efforts. G EO R G E FER R ER

   SANCHEZ furtherused jailhouse phone calls to communicate with associates so he could
   continue to assistthe conspiracy's operation despite periods ofconfinem ent.

          A lso on oraboutJanuary of2006,GE O R G E FERR ER SAN C H EZ and otherm em bers

   ofthe organization broughtm igrants out of Cuba in exchange forpaym entfor their sm uggling

   services. D uring som e ofthe episodes G EO R G E FER R ER SAN CH EZ and his associates used

   telephone linesto com m unicate w ith the fam iliesofsm uggled victim sin order collectpaym entin

   South Florida. Follow ing his arrest under this indictm ent G EO RG E FER RER SAN C H EZ

   provided a recorded statem entacknowledging hisparticipation in the sm uggling ofm igrants.

          ln orabout2010,G EO RG E FER RER SA N CH E Z and otherm em bersofthe organization

   attem pted to sm uggle a Cuban nationaloutofCancun,M exico.

          On or aboutO ctober 10,2013,G EO R G E FERR ER SA N CH EZ and others conspired

   with m em bersofthe organization to sm uggle M igrant//1 and M igrant//2 from Cuba to theU nited

   States.

          On oraboutSeptem ber 5,2014,G E O R G E FER RE R SAN C H EZ enlisted and conspired

   with m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant//2 through a check,Check N o.75553905-3,draw n in the am ount of

   approxim ately $10,000 from TD Bank.

                                              Page2 of5
Case 1:19-cr-20085-MGC Document 31 Entered on FLSD Docket 08/15/2019 Page 3 of 5




          O n oraboutSeptem ber 5,2014,G EO RG E FER RER SAN C H EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant#2 through a check, Check N o.75553906-4,draw n in the am ount of

   approximately $10,000 from TD Bank.
          O n oraboutSeptem ber26,2014,G EO R G E FER RER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check,Check N o.75574348-7,draw n in the am ount of

   approximately $10,000 from TD Bank.
          O n oraboutSeptem ber26,2014,G EO R G E FERR ER SAN CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check,Check N o.75574347-6,draw n in the am ount of

   approximately $10,000 from TD Bank.
          O n oraboutSeptem ber26,2014,G EO R G E FER RER SAN C H EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check, Check N o.75574377-0,draw n in the am ount of

   approximately $9,500 from TD Bank.
          O n oraboutSeptem ber26,2014,G EO R G E FER RER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check, Check N o.75574349-8,draw n in the am ount of

   approximately $10,000 from TD Bank.
          On or aboutO ctober 14,2014,G EO R GE FER R ER SA N C H EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of


                                            Page 3 of5
Case 1:19-cr-20085-MGC Document 31 Entered on FLSD Docket 08/15/2019 Page 4 of 5




   M igrant //1 and M igrant //2 tlzrough a check,Check N o.75574378-1,draw n in the am ount of

   approximately $9,500 from TD Bank.
          O n oraboutD ecem ber 17,2014,G EO R G E FER R ER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check, Check N o. 1084, drawn in the am ount of

   approximately $9,000 from TD Bank.
          O n or about January 5,2015,G EO R G E FER R ER SAN CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check, Check N o.75620785-4,draw n in the am ount of

   approxim ately $9,800from TD Bank.
          On or about January 8,2015,G EO R G E FERR ER SAN CH EZ enlisted and conspired

   with m em bersand associatesofthe organization including to launderproceedsfrom the sm uggling

   ofM igrant//1 and M igrant//2 through a check,Check N o.75620793-3,draw n in the am ountof

   approxim ately $9,700 from TD Bank.
          On or aboutJanuary 8,2015,G EO RG E FER RER SA N CH EZ enlisted and conspired

   with m em bersand associatesofthe organization including to launderproceedsfrom the sm uggling

   ofM igrant//1 and M igrant//2 through a check,Check N o.75620792-2,draw n in the am ount of

   approxim ately $9,500 from TD Bank.
          On or aboutJanuary 19,2015,G EO R G E FE RR ER SA NC H EZ enlisted and conspired

   with mem bersand associatesoftheorganizationincludingtolaunderproceedsfrom thesm uggling

   ofM igrant//1and M igrant//2 through a check,Check N O.75620804-5,drawn in the am ountof

   approximately $9,700from TD Bank.


                                             Page 4 of5
Case 1:19-cr-20085-MGC Document 31 Entered on FLSD Docket 08/15/2019 Page 5 of 5




           On oraboutJanuary 19,2015,G EO R G E FER RER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant//2 through a check, Check N o.75620805-6,draw n in the am ount of

   approximately $9,500 from TD Bank.
           On or aboutJanuary 29,2015,GE O R G E FERR ER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check,Check N o.75620827-1,draw n in the am ount of

   approximately $7,500 from TD Bank.
           On or aboutJanuary 30,2015,G EO R G E FERR ER SA N CH EZ enlisted and conspired

   w ith m em bers and associates of the organization to launder proceeds from the sm uggling of

   M igrant //1 and M igrant //2 through a check,Check N o.75620833-7,draw n in the am ount of

   approximately $8,500 from TD Bank.
                                      A RIAN A FA JA RD O OR SH AN
                                      UN ITED STA TES A TTO RN EY

   Date: t 2A%                 By:
                                      l ACIO J.VXZQUEZ,JR.
              '
              .
             /J    /I                       .     /' .
                                                        IST
                                                         '
                                                          .ANT
                                                          ,
                                                            zy,UNI
                                                              yz
                                                                 )z
                                                                  TES ST ESATTORNEY'      . ,
                                                                                            ./
                                                                                             :
                                                                                                          ,
                                                                                                         ,,

   Date'=rz--
            '
            L
            ).
             '/
              k
              r''
                jo,
                  1
                  ;
                  ''//z
                      /.       By:
                                            ''' / -;=
                                                    'k''t
                                                    (
                                            -..-.. .-,. .
                                                        '
                                                        .
                                                        t
                                                        r,
                                                         *l-.
                                                         .
                                                         -
                                                         '
                                                         .
                                                         k
                                                         !  )
                                                            .
                                                            2?
                                                             L
                                                             q /#-,';7r-..'rZ
                                                             ''-
                                                               . .
                                                                   '
                                                                            .';-
                                                                            ,: J
                                                                               .
                                                                               -
                                                                               ,
                                                                               (
                                                                               '
                                                                                :v
                                                                                 '
                                                                                ë-
                                                                                 '-,
                                                                                  '-   rè;;...y .
                                                                                   ,/r.'
                                                                                 ,., .,
                                                                              ....
                                                                                                 .
                                                                                                 .

                                            HlLLt.
                                                 P .                                                 ,
                                      ATTORNEY FOIljnsysxoax'
                                                            r
                                                  4
                                                  (
                                                  4
                                                  1
                                                  4
                                                  .,
                                                   .
                                                   4
                                                   ,
                                                   g
                                                   y.
                                                    ,
                                                    :
                                                    ..
                                                     ,
                                                     ..r
                                                       n
                                                       -
                                       '
                                      ('.
                               By:                ,                    .,..    .   .   . ..

                                     W E'-ORUE fERRER SANCHEZ
                                      D EFEN DA N T




                                                         Page5of5
